Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-18 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electric lock, comprising:  
a fingerprint module, comprising: 
a fingerprint sensing unit configured to sense a fingerprint image of a user; and 
a fingerprint recognition unit electrically connected to the fingerprint sensing unit and configured to compare the fingerprint image of the user with registered fingerprint data pre-stored in the fingerprint recognition unit to generate a comparison result; and 
a control circuit electrically connected to the fingerprint recognition unit and configured to control the electric lock to perform a predetermined operation according to the comparison result; 
wherein the fingerprint sensing unit and the fingerprint recognition unit are integrated and packaged in a same chip, and are configured so that the comparison result is transmitted from the fingerprint recognition unit to the control circuit after being encrypted according to a predetermined encryption method regardless of whether the comparison result is successful or failed.  
Claim 9 is allowed for similar reasons as claim 1.  
Claims 2-8 and 10-18 are allowed for being dependent upon aforementioned independent claims 1 and 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624